Citation Nr: 0933738	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  08-20 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1942 to July 
1961.  The Veteran died in February 2006.  The appellant is 
the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2007, 
a statement of the case was issued in May 2008, and a 
substantive appeal was received in July 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is claiming service connection for cause of the 
Veteran's death.  Specifically, it appears that the 
appellant's contention is that her husband's constructive 
pericarditis, which lead to his death, was due to exposure to 
tuberculosis during service.  In support of the claim, the 
appellant has submitted a letter dated in March 2006, 
authored by a physician who had been responsible for the care 
of the Veteran.  The letter states that the Veteran died from 
complications of his congestive heart failure.  This letter 
offers the doctor's medical opinion that the Veteran's 
congestive heart failure and death resulted from the prior 
exposure to tuberculosis.  The doctor cites no evidence to 
support his factual assertion that the Veteran was exposed to 
tuberculosis; instead, the doctor specifically stated that 
the Veteran and his family revealed a prominent exposure to 
tuberculosis in New Guinea in the 1940's (without treatment).  
The Veteran's service treatment records are negative for any 
notation for exposure to tuberculosis or diagnosis of 
inactive or active tuberculosis.  In addition, on a report of 
medical history dated in April 1961, the Veteran answered 
"no" to the question regarding whether he ever had, or had, 
tuberculosis.  

A certificate of death on file shows that the Veteran died in 
February 2006.  The immediate cause of death was recorded as 
constructive pericarditis.  The certificate states that other 
significant conditions contributing to death but not 
resulting in the underlying cause include acute renal 
failure, chronic renal failure, diabetes mellitus, secondary 
hypertension, and hypertensive arteriosclerotic heart 
disease.  At the time of the Veteran's death, service 
connection was not in effect for any disability.

A February 2006 medical treatment record from the Madigan 
Army Medical Center in Tacoma, Washington notes that the 
Veteran underwent a cardiac catheterization in June 2005 and 
received treatment at this facility from July 2005 to 
February 2006; however, the only treatment record associated 
with the claims file is the February 2006 record.  Thus, it 
appears that the Veteran received relevant treatment from the 
Madigan Army Medical Center, that some of the associated 
treatment records are not in the claims file, and that the 
Veteran's treatment records are pertinent to the claim.  VA 
is required to obtain Federal treatment records relevant to a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As such, 
any missing treatment records from the Madigan Army Medical 
Center relevant to the appeal should be obtained.

Additionally, the February 2006 treatment record notes that 
the Veteran received treatment at the Tacoma General Hospital 
since at least November 2005.  To afford the appellant every 
consideration with her appeal, the Board believes it 
appropriate that she should be provided another opportunity 
to authorize VA to obtain the Veteran's post-service medical 
treatment records.

Lastly, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007), which held that with regard to Dependency and 
Indemnity Compensation (DIC) claims, section 5103(a) notice 
must include: (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  In light of 
the need to remand this case for other matters, appellant 
should be sent corrective VCAA notice in compliance with the 
Court's guidance in Hupp. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the appellant a corrective VCAA 
notice in compliance with the Court's 
guidance in Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).

2.  Request the medical treatment records 
for the Veteran from the Madigan Army 
Medical Center in Tacoma, Washington which 
are relevant to the appeal.  The Board is 
particularly interested in treatment 
records from June 2005 to February 2006.

3.  Contact the appellant and again 
request that she identify any post-service 
medical treatment for the Veteran 
(including the names, locations, and 
approximate dates); particularly any 
treatment records pertaining to a 
diagnosis of or treatment for 
tuberculosis.  With any necessary 
authorization from the appellant, attempt 
to obtain and associate with the claims 
file any medical records identified.

4.  Thereafter, the issue on appeal should 
be readjudicated.  If the benefit sought 
is not granted, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Leonard J. Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

